Citation Nr: 0637298	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  01-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran's appeal was previously before the Board in 
February 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence.  The veteran, through his representative, also 
submitted a letter, waiving the right to have the additional 
evidence referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in January 2003 and August 2006, 
after the initial adjudication of the claim, the originating 
agency sent the veteran letters informing him of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  These letters also included notice 
of the type of evidence necessary to establish an effective 
date for a TDIU.  Although these letters did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, they did inform him of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the originating agency with the 
information and any authorization necessary for it to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2006).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The veteran's service-connected disabilities are status post 
arthrotomy for partial meniscectomy, right medial meniscus 
and patellar tendon, rated at 30 percent; post-traumatic 
seizure disorder, rated at 20 percent; disfiguring scar above 
the left eye, rated at 10 percent; status post cranioplasty 
frontal bone, defective skull, secondary to trauma, rated at 
10 percent; residuals of a fracture to the distal radius of 
the right arm, rated at 10 percent; residuals of a nasal bone 
fracture with loss of sense of smell, rated at 10 percent; 
carpal tunnel syndrome, status post carpal tunnel release 
associated with residuals, rated at 10 percent; intermittent 
diplopia, rated as noncompensable; and status post Bennets 
fracture of the right thumb, rated as noncompensable.  The 
disabilities are the result of a single accident and the 
combined rating for the disabilities is 70 percent.  
Therefore, he meets the minimum schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.

The veteran's application for increased compensation based on 
unemployability indicates that he completed 4 years of high 
school and he has work experience as a laborer and a janitor.  
The veteran indicated on the application that he last worked 
full time in December 1996.  However, the Board notes that he 
also indicated that he worked forty hours per week for B&T 
Contractors in Bradford, Pennsylvania from November 1998 to 
December 1998.  The veteran did not indicate the date that he 
became too disabled to work.  Instead, he noted that he has 
always had a very hard time obtaining and maintaining 
employment due to his disabilities.  
The veteran contends that because of his seizure disorder, he 
is limited in the type of jobs he can apply for due to safety 
factors and his physical limitations make him unemployable 
for certain physically demanding occupations as well.

Medical records from the VA Medical Center in Erie, 
Pennsylvania show that on physical examination in March 1999, 
the examiner indicated that the veteran was able to work but 
based on the degenerative osteoarthritis involving the right 
knee, he suggested that the veteran adhere to restrictions 
such as no running, no jumping, no climbing of ladders, no 
repetitive squatting and no repetitive kneeling.  Such a 
recommendation does not indicate that the veteran is unable 
to secure and follow a substantially gainful occupation; it 
suggests only that certain types of employment would not be 
suitable.

In May 2000, the Board received the report from an 
examination conducted by Dr. P. F. Ignatius while the veteran 
was incarcerated at the Warren County Jail.  The report notes 
that because of his right knee dysfunction, the doctor felt 
that the veteran was not a candidate for work release.  While 
this report indicates that the veteran was not qualified to 
perform whatever type of work he was applying for in the work 
release program during his period of incarceration, it does 
not lead one to the conclusion that the veteran was unable to 
perform any type of substantially gainful employment at that 
time had he not been incarcerated.

In a September 2000 statement, Dr. P. F. Ignatius notes that 
the veteran's knee had reached an advanced stage of 
tricompartmental osteoarthritis from chronic instability and 
that his left knee was secondarily showing osteoarthritic 
advance likely as a result of being overused to protect the 
right knee.  The doctor indicated further that because 
someone with such a disability would have difficulty 
utilizing both knees in any kind of laboring environment, "a 
sit-down, modified type of work environment" is required.  
The doctor also indicated that because of the chronic 
instability in the veteran's right lower extremity, he could 
not be expected to do much in the way of stand-up work or 
other work which would require him to use his legs for long-
term walking and especially climbing.  Dr. Ignatius finally 
opined that although the veteran at that time was 
significantly disabled, he was not 100 percent disabled.  
Again, while such evidence clearly indicates that the veteran 
cannot be expected to perform certain types of physically 
demanding employment, it does not suggest that he is unable 
to secure and follow a substantially gainful occupation.

The veteran was afforded a VA joint examination and a VA 
general compensation and pension examination in August 2001.  
With regard his service-connected right knee disability, the 
veteran reported continuous pain and some swelling in the 
right knee but he denied noticing any loss of motion.  On 
physical examination, the right leg was shown to have some 
quadriceps atrophy as compared to the left leg; there was no 
actual joint swelling; and the veteran demonstrated range of 
motion of 0 degrees of extension through 135 degrees of 
flexion.  The examiner did note that motion was uncomfortable 
and there was some crepitation on motion.  The examiner also 
noted that the veteran was fully ambulatory with a right-
legged limp; he wore a brace on his right knee and he walked 
favoring his right side.  

In regard to the veteran's employability, the examiner noted 
that he did not feel that the veteran was totally disabled 
and he believed that the only necessary limitations placed on 
any employment undertaken by the veteran would be related to 
the right knee.  Specifically, the examiner indicated that 
the veteran's employment should be limited to a sit-down type 
of job with limited climbing of stairs, ladders, etc. but no 
restrictions on lifting.

According to the report of the general examiner, the 
veteran's general health was fair.  The examiner also noted 
that the veteran walked favoring his right side which the 
veteran attributed to the multiplicity of arthroscopic 
surgeries he had undergone on his right knee.  With regard to 
his seizure disorder, the veteran reported that he had not 
been hospitalized during the previous year for complications 
related to the disorder and he was still driving despite the 
disorder.  

In response to the Board's February 2004 Remand directives, 
the veteran was afforded a VA examination where the examiner 
provided an opinion with regard to the veteran's 
employability status in April 2004.  During the examination, 
the veteran complained of knee discomfort and reported having 
six arthroscopic knee surgeries in the past as well as 
injections in the right knee on several occasions which have 
not helped to eliminate his discomfort.  The veteran also 
reported that he had not had a seizure in the previous ten 
months and that he was still driving.  

On physical examination, the examiner noted that the veteran 
appeared well-developed although he walked with a slight 
limp.  The veteran demonstrated range of motion of his 
cervical spine of forward flexion 0 to 60 degrees, extension 
backward 0 to 40 degrees, lateral flexion 0 to 40 degrees and 
rotation 0 to 50 degrees, and after repetitive motion, there 
were only minimal changes with some cervical muscle spasm 
noted.  No weakness was noted.  The examination report also 
indicates that the veteran had lumbar spine pain with X-ray 
results showing evidence of degenerative joint disease.  
Straight leg raising was negative; forward flexion was 0 to 
90 degrees; extension was 0 to 35 degrees; lateral flexion 
was 0 to 40 degrees; and rotation was 0 to 35 degrees.  After 
repetitive action, there was no discomfort noted.  The 
examiner did note that there was slightly decreased range of 
motion with repetitive motion.  The veteran demonstrated knee 
flexion of 0 to 110 degrees with some discomfort at 110 
degrees and extension was complete.  The examiner also noted 
that there was a small scar over the knee that was nontender 
to palpation.  In addition, the report indicates that after 
repetitive motion, the veteran demonstrated 0 to 90 degrees 
of flexion and this was affected by weakness and endurance.  

With regard to the veteran's employability status, the 
examiner indicated that although the veteran appeared to have 
no incentive to go back to work after having been unemployed 
for a number of years, his examination of the veteran 
revealed that it was possible for him to engage in some type 
of sedentary work with a weight lifting restriction of 25 
pounds.

In November 2006, the veteran submitted additional outpatient 
treatment records from the VA Medical Center in Erie, 
Pennsylvania dated from March 2005 to September 2006.  

These records show that on examination in March 2005, the 
veteran demonstrated range of motion of the right knee of 3 
to 115 degrees; there was varus deformity of approximately 5 
degrees to the right knee; there was significant varus thrust 
with his gait; there was significant medial joint line 
tenderness; there was pain with patellar compression; and 
there was evidence of gross instability with Lachman 
maneuver.  X-ray results at that time showed severe three 
compartment degenerative joint disease with bone-on-bone 
contact in the medial compartment.  The records also indicate 
that the examiner explained to the veteran at that time that 
the only definitive treatment for his knee is a total knee 
replacement.  

An examination report from June 2006 indicates that the 
veteran demonstrated range of motion of the right knee from 
approximately 5 to 130 degrees.  The examiner also indicated 
that there was evidence of crepitus with motion, pain with 
patella compression, tenderness to palpation about the medial 
joint line, mild effusion, warmth or erythema and varus 
deformity at approximately 15 degrees.  The examiner's 
impression was severe medial joint arthrosis with moderate 
patellofemoral arthrosis.  

On examination in July 2006, the veteran's right knee 
revealed evidence of mild effusion but no warmth or erythema.  
The examiner also noted that there were a varus deformity at 
approximately 15 degrees and some pseudolaxity medially.  
Range of motion at that time was from 10 to 118 degrees and 
he had tenderness to palpation about his medial joint line.  
As was the case on examination in June 2006, the examiner's 
diagnosis was severe medial joint arthrosis with mild 
patellofemoral arthrosis.  The examination report also notes 
that the veteran's right knee was injected with prepackaged 
Supartz medially.  The veteran received two additional 
examinations in July 2006, where he demonstrated range of 
motion of 8 to 115 degrees and 8 to 118 degrees and received 
the same diagnosis of severe medial joint arthrosis with mild 
patellofemoral arthrosis.  He was also given additional 
injections of Supartz at each examination.  

On examination in August 2006, the veteran demonstrated range 
of motion from 5 to 115 degrees and his diagnosis did not 
change.  He was also given another Supartz injection.  

On examination in September 2006, the veteran demonstrated 
range of motion from 3 to 128 degrees.  The examiner also 
noted evidence of mild effusion, crepitus with motion, an 8-
degree varus deformity, pain with patellar compression; mild 
laxity with anterior drawer and pseudolaxity medially.  There 
was no erythema noted.  At that time, the veteran was 
diagnosed with severe post-traumatic arthritis of the right 
knee.

Although these additional records show that the veteran 
continues to receive treatment for his right knee disability 
and that his disability had not improved, they do not lend 
any more support to his argument that he is not able to 
obtain or engage in substantially gainful employment.  None 
of these records indicate that the examiner made a finding 
that the veteran is unable to work due to his right knee 
disability.

In summary, while the evidence clearly establishes that the 
veteran would have great difficulty engaging in any 
occupation that required prolonged standing, kneeling, 
squatting, climbing, jumping, running or walking, the 
evidence does not establish or suggest that the veteran's 
service-connected disabilities are sufficient by themselves 
to preclude him from obtaining or engaging in substantially 
gainful employment in a sedentary field consistent with his 
high school education and industrial background.  As a 
preponderance of the evidence is against the claim, the Board 
finds that a TDIU is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


